739 N.W.2d 84 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Jaye UNDERWOOD II, Defendant-Appellant.
Docket No. 134457. COA No. 268034.
Supreme Court of Michigan.
October 3, 2007.
On order of the Court, the application for leave to appeal the June 12, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.